Citation Nr: 1520295
Decision Date: 05/12/15	Archive Date: 07/07/15

DOCKET NO.  13-24 604	)        DATE MAY 12 2015

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:       Disabled American Veterans

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A February 2012 rating decision granted service connection for ischemic heart 
disease and assigned a 30 percent disability rating. The Veteran disagreed with the assigned disability rating and the RO addressed the issue in its June 2013 statement of the case (SOC). The Veteran filed a substantive appeal in August 2013; however, he specifically referenced only the issue of entitlement to a compensable initial disability rating for bilateral hearing loss. He did not refer to the ischemic heart disease issue. Therefore, an appeal as to the ischemic heart disease claim has not been perfected. See 38 U.S.C.A.  7105 (West 2014); 38 C.F.R.  20.202 (2014) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed). Accordingly, the issue of entitlement to an increased disability rating for ischemic heart disease is not in appellate status. See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

FINDING OF FACT 

In April 2015, the Board was notified that the Veteran died in April 2015.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A.  7104(a) (West 2014); 38 C.F.R.

-2-

 20.1302 (2014); but see 38 U.S.C.A.  5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 1 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A.  7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R.  20.1106).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C.A.  5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R.  3.1010(b)). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A.  5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R.  3.1010(a)). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R.  3.1010(b)).

-3-

ORDER 

The appeal is dismissed.

SONNET BUSH 
Veterans Law Judge, Board of Veterans' Appeals

-4-



